NO. 12-14-00319-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

DEMETRIC LEWIS ALFRED,                         §      APPEAL FROM THE 159TH
APPELLANT

V.                                             §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                       §      ANGELINA COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Demetric Lewis Alfred appeals the trial court’s order denying his motion for forensic
DNA testing under Chapter 64 of the Texas Code of Criminal Procedure. He raises one issue on
appeal. We dismiss for want of jurisdiction.


                                         BACKGROUND
       An Angelina County grand jury indicted Appellant for the offense of capital murder on
March 28, 2001. Appellant pleaded guilty to the offense and was sentenced to imprisonment for
life. On March 27, 2013, Appellant filed a motion seeking the appointment of counsel to
represent him in preparing and filing a motion for DNA testing under Chapter 64.
       On September 15, 2014, the trial court issued an “Order Regarding Post-Conviction DNA
Testing” that “denied” Appellant’s “request for Post[]Conviction forensic DNA testing.” This
appeal followed.


                                         JURISDICTION
       In his brief, Appellant contends the trial court erred by denying his “motion for
post[]conviction DNA testing.”
         The trial court’s order states that Appellant did not establish he would not have been
convicted if exculpatory results had been obtained through DNA testing and further states his
request for post conviction DNA testing “should be denied.” However, Appellant never filed an
actual motion for post conviction DNA testing.
         Upon receiving Appellant’s motion for appointed counsel, the trial court appointed
counsel to investigate “the availability of remedies” Appellant had under Chapter 64. The trial
court further instructed counsel to “advise the Court by written report as to whether grounds exist
for findings by the court pursuant to Article 42.03(a), Texas Code of Criminal Procedure,
whereby a Motion for Forensic DNA Testing should be filed and heard by this court.”
         Appellant filed only a motion for appointed counsel (and a declaration of indigency).
The attorney appointed to investigate Appellant’s claim never filed a motion for DNA testing on
Appellant’s behalf. Thus, at this stage of the proceeding, Appellant has “only contemplated the
filing of a motion for DNA testing.” See Gutierrez v. State, 307 S.W.3d 318, 323 (Tex. Crim.
App. 2010). Consequently, we deem the trial court’s September 15, 2014 order solely as an
order denying Appellant’s request for the appointment of counsel. See, e.g., Lipscomb v. State,
No. 06-15-00033-CR, 2015 WL 2090923, at *1 (Tex. App.—Texarkana 2015, no pet.) (mem.
op., not designated for publication).
         An order denying the appointment of counsel in a Chapter 64 proceeding is not an
appealable order under Rule 25.2(a)(2) of the Texas Rules of Appellate Procedure. See TEX. R.
APP. P. 25.2(a)(2); Gutierrez, 307 S.W.3d at 323. Accordingly, we have no jurisdiction to
consider the merits of Appellant’s claim. See id.


                                                   DISPOSITION
         Because we have no jurisdiction to consider the merits of Appellant’s claim, we dismiss
this appeal.

                                                                 GREG NEELEY
                                                                    Justice

Opinion delivered June 17, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.



                                             (DO NOT PUBLISH)



                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JUNE 17, 2015


                                        NO. 12-14-00319-CR


                                 DEMETRIC LEWIS ALFRED,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                               Appeal from the 159th District Court
                     of Angelina County, Texas (Tr.Ct.No. CR-22090-AA)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   Greg Neeley, Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.